Citation Nr: 1716207	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-49 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

What rating is warranted for a lumbosacral strain at L5-S1 from November 1, 2007?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia. 

In May 2016, the Board denied entitlement to a rating greater than 10 percent for hypertension and remanded the issue for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. For the period prior to July 21, 2016, the Veteran's lumbosacral strain at L5-S1 was not manifested by forward thoracolumbar flexion less than 61 degrees; or, by a combined range of thoracolumbar motion less than 121 degrees; or, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2. For the period from July 21, 2016, the Veteran's lumbosacral strain at L5-S1 has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1. For the period prior to July 21, 2016, the criteria for an initial rating greater than 10 percent for lumbosacral strain at L5-S1 are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016). 

2. For the period from July 21, 2016, the criteria for a rating greater than 40 percent for lumbosacral strain at L5-S1 are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In the February 2017 appellant's brief, the representative argued that VA failed in its duty to assist by not asking the examiner when it was factually ascertainable that the appellant's lumbosacral disorder met the criteria for a 40 percent rating. On review, the record contains three examinations during the appeal period and the Board finds no basis for asking for a retrospective opinion. 

Analysis

In September 2009, the RO granted entitlement to service connection for a L5-S1 strain and assigned a 10 percent rating effective November 1, 2007. The Veteran disagreed with the rating and perfected this appeal. 

In August 2016, the Appeals Management Center (AMC) increased the rating for lumbosacral strain, L5-S1, to 40 percent effective July 21, 2016, resulting in staged ratings. Thereafter, the Veteran submitted a Form 9 and other correspondence disagreeing with the effective date assigned for the 40 percent rating. This is an appeal from a rating decision which assigned an initial rating.  As such, the Board has jurisdiction over the question what effective date is warranted for the 40 percent rating and it is not necessary for the Veteran to file a formal notice of disagreement with the effective date for the increase. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237 (lumbosacral strain). Diagnostic Codes 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  An intervertebral disc syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 and the rating is based on the number of incapacitating episodes.  

Under the General Rating Formula, a 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

On VA examination in September 2009, the Veteran reported being able to walk 500 yards in approximately 15 minutes. He reported constant low back pain that traveled down the left leg at times. The pain was exacerbated by physical activity but relieved with medication. The appellant reported functional impairment during flare-ups which he described as an inability to do anything but wait for the pain to subside with an inability to "bend very far at the waist." He reported wearing a back brace about five times a week. 

On physical examination the Veteran's posture and gait were within normal limits. There was no evidence of radiating pain on movement and muscle spasm was absent. There was L5-S1 tenderness, but spinal contour was preserved and there was no guarding of movement or weakness. Muscle tone and musculature were normal, and straight leg raising was negative on the left and the right. There was no ankylosis. Range of thoracolumbar flexion was to 85 degrees, with pain beginning at 80 degrees; extension, bilateral flexion and bilateral rotation were to 30 degrees, with pain beginning at 25 degrees in each plane of movement.  Joint function was additionally limited by pain and weakness following repetitive use, but not by fatigue, lack of endurance and incoordination. Lumbar X-rays were within normal limits, as were lower extremity motor and sensory functions.

In March 2010, the Veteran reported that the VA examiner did not check his range of motion and did not do any test on his back for nerves. 

At an August 2015 VA examination the appellant reported that his back hurt and was stiff daily. Flare ups were normally manifested by throbbing pain that persisted for about an hour or so and which required the appellant to sit down. The Veteran described overall functional impairment as being unable to stand very long without having to sit and he being unable to ride in a vehicle longer than a couple of hours without the needing to stand up. He said this has changed his posture because he constantly leans forward to relieve the pain and he can no longer sleep on his back. 

On physical examination range of thoracolumbar flexion was to 70 degrees; and extension, bilateral lateral flexion and bilateral lateral rotation were to 20 degrees in each plane of movement. Pain was noted on examination but it did not result in functional loss. There was evidence of localized tenderness or pain on palpation in the lower lumbar area. The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions. The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flareups. There was no guarding or muscle spasm. There was no ankylosis, and the appellant did not have an intervertebral disc syndrome. The examiner stated that the Veteran did not have radiculopathy or other neurologic abnormalities related to his thoracolumbar spine. The examiner opined that the Veteran's back disorder would impact his ability to work in that he would have difficulty with prolonged standing, walking and bending. 

At a July 21, 2016 VA spine examination the Veteran's electronic folder was reviewed. The Veteran reported that his low back pain fluctuated from a 6-8/10 daily more in the morning when waking up. He reported being able to stand for 30-45 minutes but then had to sit down. Pain reportedly radiated to the back of the left leg to the hamstring area. He reported flare ups of pain, with back spasms 2-3 times that last a few hours. Standing or driving long distances reportedly caused pain and sometimes leg numbness/weakness. He denied seeing a doctor for his back since retirement, and had not had any back injections or recent x-rays. Over-the-counter medication helps. He reported opening a business but hiring people to do the labor whereas he just did administrative matters. 

On physical examination there was paravertebral muscle tenderness, right more than left. The Veteran was able to get dressed and undressed with pain. Deep tendon reflexes were normal and the examiner did not see any sensory deficits. Lumbar x-rays were notable for mild sacroiliac joint sclerosis, right greater than left. Thoracic X-rays revealed normal findings. The examiner felt the sacroiliac abnormality was at least as likely as not part of the injury considering the Veteran's description of the car accident. Thoracolumbar flexion was to 20 degrees, extension was to 10 degrees, and bilateral lateral flexion and bilateral lateral rotation were to 25 degrees in each plane of movement. The examiner noted he had problems bending greater than 30 degrees and there was pain with flexion and extension. There was paravertebral muscle pain with pressure. The Veteran was able to perform repetitive use testing but there was no additional loss of function or range of motion after three repetitions. The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time or with flareups. The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups. There was muscle spasm and guarding of the thoracolumbar spine but it did not result in abnormal gait or spinal contour. There was no ankylosis. There was no radiculopathy or other neurologic abnormalities related to the thoracolumbar spine. The examiner further found:

No deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted. 

No loss of function with repetitive use, except as noted. An opinion regarding, if, when and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit functional ability, is not one with literature support, but instead based on clinical information including history and physical findings. More definitive loss of function, due to FLARE-UPS, cannot be determined without resorting to mere speculation. 

(Emphasis in the original.) 

As set forth, the Veteran was assigned a 40 percent rating for his lumbar spine disability effective July 21, 2016. There is no basis for an award greater than 40 percent as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine. The examiner specifically found no ankylosis and range of motion testing showed the Veteran was able to move his spine in all planes of movement. Even considering the Veteran's contentions concerning functional impairment, the overall disability picture preponderates against this level of disability. 

For the period prior to July 21, 2016, the question is whether an initial rating greater than 10 percent is warranted. In September 2016, the Veteran argued that the examination he had after he retired was the only physical he ever had that required him to do nothing but answer a few questions. He felt that the July 2016 examination represented the true condition of his back. He further argued that if he had been examined properly on his first examination, the results would have been as they are now. 

As set forth, on VA examination in September 2009, the Veteran demonstrated forward flexion to 85 degrees and the combined range of motion was to 235 degrees. These findings support no more than a 10 percent rating. The Board acknowledges the Veteran's contentions that the 2009 examination was inadequate, but the evidence shows that findings at an August 2015 examination, some 6 years later, also support no more than a 10 percent rating. At that time, forward flexion was to 70 degrees and combined range of motion was 170 degrees. The Board has considered the Veteran's complaints of functional impairment but the evidence does not demonstrate adequate pathology to support a higher rating based on pain on motion or other factors. 

On review, the criteria for a 40 percent rating simply are not met prior to the July 2016 examination. The Board has considered the Veteran's lay statements and acknowledges he is competent to report his symptoms and to describe his functional impairment. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). The Veteran's statements, however, do not outweigh the objective evidence of record. 

Pursuant to the rating schedule, associated neurologic abnormalities are to be separately evaluated. The Board acknowledges the Veteran's complaints related to the lower extremities and again notes he is competent to report his symptoms. On review, however, the objective evidence is against finding any associated radiculopathy or other neurologic abnormality and there is no basis for assigning separate compensable ratings. 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Information of record shows the Veteran owns his own business and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

For the period prior to July 21, 2016, entitlement to an initial rating greater than 10 percent for a lumbosacral strain at L5-S1 is denied.

For the period from July 21, 2016, entitlement to a rating greater than 40 percent for lumbosacral strain at L5-S1 is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


